Title: To Alexander Hamilton from John Bishop, 25 March 1800
From: Bishop, John
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir,
            Fort Jay March 25th. 1800.
          
          There is three Months Pay due the Men recruited by Lieut. Hancock, they are very anxious to get it, and seem to place it to my neglect, a part of them are at present transfer’d to Captain Eddins’s Company—I wrote Lieut. Meminger some time since to know the reason it was not sent on—
          The following is a true copy of his Answer on that subject, I made it my business to enquire respecting the pay due Lieut. Hancocks Men their pay for the Months April, May & June was put into the hands of a Mr. Lewis a Clerk in the War Dept. for the purpose of forwarding on to Lieut. Hancock—And he converted this and other sums with which he was entrusted to his own use; he is now in Goal—And it is the oppinion of the Py. Mr. Gl. that the best mode of obtaining the Money, will be, for you (as the person most interested and whose duty it is, to have your Men fairly dealt by) to write to the Secretary of War on the subject, and request redress—You have my permission to make use of my Name and this information
          I have the honor to be With Respect Your Obed. servt.
          
            Jno Bishop Capt.
            2nd. Regt. A&E
          
        